Citation Nr: 0522160	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including secondary to service-connected post 
traumatic pain syndrome of the right knee.  

2.  Entitlement to service connection for a back disorder, 
including secondary to the service-connected post traumatic 
pain syndrome of the right knee.  

3.  Entitlement to service connection for a stomach disorder 
secondary to medications taken for the service-connected 
right knee disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1986 to August 1988, 
and had 4 years of additional prior active service.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which, in part, denied service connection for left 
knee, back, and stomach disorders on a direct basis.  In 
February 2003, the RO denied service connection for the same 
disabilities secondary to the service-connected right knee 
disability.  The veteran perfected an appeal as to all 
issues, on both a direct and secondary basis.  The Board 
remanded the appeal for additional development in November 
2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A left knee disability was not present in service or 
until many years after discharge from service and there is no 
competent evidence that any current disability is causally or 
etiologically related to, or being aggravated by a service-
connected disability.  

3.  A low back disability was not present in service or until 
many years after discharge from service and there is no 
competent evidence that any current disorder is causally or 
etiologically related to, or being aggravated by a service-
connected disability.  

4.  The veteran does not have stomach disorder which is shown 
to be causally or etiologically related to, or being 
aggravated by medications taken for a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
the service-connected right knee disability.  38 U.S.C.A. 
§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 (2004).  

2.  A back disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected right knee disability.  38 U.S.C.A. § 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 (2004).  

3.  Service connection for a stomach disorder secondary to 
medications taken for the service-connected right knee 
disability is denied.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310, 
3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in 1 2001.  The Board 
concludes that information and discussion as contained in the 
November 2001 rating decision, the December 2001 statement of 
the case, the February 2003 and March 2005 supplemental 
statements of the case (SSOC), the November 2003 Board 
remand, and in letters sent to the veteran in August 2001, 
and January, August, and September 2004 have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
what evidence was necessary to substantiate the claims; why 
the current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also scheduled for a personal 
hearing at the RO in December 2002, but withdrew his request 
and did not ask to reschedule.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how the claims were still deficient.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The service medical records are negative for any complaint, 
symptoms, abnormalities, or diagnosis referable to any left 
knee, back, or stomach problems.  The veteran was treated for 
a 2 cm. sebaceous cyst on the skin in the area of his abdomen 
in May 1988, but was not shown to have any stomach symptoms 
of the nature that he now seeks to have service-connected, 
such as, gastritis or dyspepsia.  

The Board notes that while there were several physical 
therapy notes in which the therapist referred to the 
veteran's post-operative "left knee" scope in January 1988, 
it is readily apparent that these were erroneous entries as 
the orthopedic records unambiguously showed that the 
arthroscopy was performed on the right knee, and that all 
treatment in service was for chronic right knee problems.  
There were no complaints or treatment for any left knee 
problems in service.  It is also apparent that the inclusion 
of range of motion studies for both knees on physical therapy 
notes in February and March 1988 was for purposes of 
comparison, as there were no other findings or any symptoms 
referable to the left knee.  Furthermore, the veteran has 
never asserted that he had any left knee problems in service 
or until many years after discharge from service.  

VA medical records in 1992 showed that the veteran was seen 
for various maladies on numerous occasions.  In May 1992, he 
underwent an arthroscopic examination of the right knee.  
However, there was no mention of any problems associated with 
his left knee, back, or stomach.  Similarly, the veteran made 
no mention of any left knee, back, or stomach problems on VA 
examination in July 1992, and no pertinent abnormalities were 
noted at that time.  

The first complaint of any left knee problem was on a VA 
outpatient report in August 2000.  At that time, he 
complained of pain, swelling, and a burning sensation in the 
left knee, but denied any history of trauma.  The first 
complaint of back pain and a stomach problem was on a VA 
outpatient noted in June 2001.  

When examined by VA in December 2003, the veteran complained 
of chronic stomach problems, which he believed were related 
to medications he took for his service-connected right knee 
disability.  The examiner indicated that he had reviewed the 
claims file and provided a detailed description of the 
veteran's medical history and his current findings.  The 
examiner noted the following:  an endoscopy and upper 
gastrointestinal series (UGI) a year earlier showed no 
evidence of an ulcer.  The veteran was taken off medications 
for his knee disability and continued to have stomach 
problems, but no hematemesis, melena, nausea, or vomiting.  
An upper endoscopy in July 2001 showed gastritis, thickening 
of gastric fold within the mid fundus.  An UGI series showed 
the esophagus was negative, thickening mucosa, gastric, 
antrum and proximal duodenum, which the examiner opined could 
represent a combination of gastritis and duodenitis.  A 
biopsy of the gastric mucosa showed acute and chronic 
gastritis organism and was positive for H. pyloric.  
Following the examination, the diagnoses included cocaine 
abuse, dyspepsia, and gastritis.  The examiner opined that 
the veteran's gastritis was probably secondary to alcohol, 
nicotine, and cocaine abuse rather than to non-steroidal 
anti-inflammatory drugs (NSAID).  He noted that there was no 
evidence of ulcers and that the veteran was positive for H. 
pylori which was a common cause for gastritis and not 
associated with NSAID abuse.  

A VA examination of the veteran's left knee and back was 
conducted in January 2003.  The assessment included mild 
patellofemoral arthrosis of the left knee with subjective 
complaints of myofascial and mechanical low back pain without 
radiculopathy.  The examiner opined that he could not connect 
the veteran's left knee problems to his service-connected 
right knee disability.  In an addendum report in February 
2003, the examiner noted that the physical findings 
concerning the veteran's back in January 2003 did not 
correlate with his subjective complaints in terms of 
disability.  He concluded that there was no clinical evidence 
of mechanical pathology deficit or defect which corroborated 
his subjective complaints.  

In November 2003, the Board remanded the appeal, in part, for 
VA orthopedic and gastrointestinal examinations to determine 
whether any identified left knee, back, or stomach disorders 
were related in, any manner, to the veteran's service-
connected right knee disability or to the medications taken 
for the service-connected disability.  

The RO obtained additional VA medical records which showed 
treatment on numerous occasions for various maladies, 
including back, left knee, and stomach problems from 1997 to 
the present.  However, none of the records contained any 
pertinent information showing a causal connection to service 
or to the service-connected right knee disability.  

The veteran was scheduled for VA orthopedic and 
gastrointestinal examinations in August and September 2004, 
respectively, but failed to report.  
Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  



Analysis

As noted above, the veteran was scheduled for VA examinations 
for the specific purpose of clarifying the exact nature and 
etiology of his left knee, back, and stomach disorders.  
However, he failed to report for the examinations.  38 C.F.R. 
§ 3.655 (2004).  Without his cooperation, the Board must make 
its determination based on the evidence of record.  

Left knee & Back Disabilities

The service medical records are negative for any complaints, 
symptoms, abnormalities, or diagnosis referable to any left 
knee or back problems in service or until many years 
thereafter.  The veteran made no mention of any left knee or 
back problems when examined by VA in 1992, or when seen by VA 
at any time prior to August 2000, when he first reported left 
knee; the first complaint of back pain was in June 2001.  

The veteran has not submitted any competent evidence that any 
current left knee or back disability is related to service or 
to the service-connected right knee disability.  In fact, he 
has not even taken the time to offer any statement or 
argument as to why he believes that service connection should 
be granted.  He requested and was scheduled for a hearing at 
the RO in December 2002, but withdrew his request on the day 
he was to appear.  Similarly, he failed to report for VA 
examinations in August and September 2004, which were 
scheduled for the specific purpose of assisting him in the 
development of his appeal.  Furthermore, a VA physician in 
January 2003 concluded that there was no evidence to relate 
the veteran's left knee disability or back complaints to the 
service-connected right knee disability.  

Inasmuch as there is no evidence of a left knee or back 
disability in service, and no competent medical evidence 
relating any current disability to military service or to the 
service-connected right knee disability, the Board finds no 
basis to grant service connection.  Accordingly, the appeal 
is denied.  



Stomach Disorder

It is not contended, nor is it shown that the veteran 
developed a stomach disorder in service or within one year of 
discharge from service.  Rather, the veteran contends that 
service connection should be established for a stomach 
disorder secondary to the use of medications taken for his 
service-connected right knee disability.  

However, the veteran has not presented any competent medical 
evidence that any current gastrointestinal disorder is 
related to or aggravated by medications taken for his 
service-connected right knee disability.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between any 
current stomach problems and his service-connected right knee 
disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, the evidentiary record includes an opinion by a VA 
physician to the effect that the veteran's current stomach 
problems, diagnosed as gastritis and dyspepsia, were more 
likely related to his alcohol, nicotine, and cocaine abuse 
rather than to any medications taken for his right knee 
disability.  The physician reviewed the claims file and 
provided a detailed description of the veteran's medical 
history, including all relevant clinical and diagnostic 
findings.  He noted that there was no diagnostic evidence of 
ulcers, and that the veteran was positive for H. pyloria, 
which was a common cause of gastritis and not associated with 
NSAID abuse.  The Board finds the medical opinion persuasive 
as it was based on a longitudinal review of the entire 
record.  Moreover, the veteran has presented no competent 
evidence to dispute this opinion.  Accordingly, the Board 
finds no basis to grant service connection for a stomach 
disorder.  




ORDER

Service connection for a left knee disability, including 
secondary to service-connected post traumatic pain syndrome 
of the right knee, is denied.  

Service connection for a back disability, including secondary 
to service-connected post traumatic pain syndrome of the 
right knee, is denied.  

Service connection for a stomach disorder secondary to 
medications taken for the service-connected right knee 
disability is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


